Citation Nr: 0915189	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic headache 
disability.

2.  Entitlement to service connection for hemorrhoids.

3   Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in April 
2006, and a substantive appeal was received in May 2006. 

In a substantive appeal received in May 2006, the Veteran 
checked the appropriate box to indicate that he wanted a 
Board hearing at the RO.  A hearing was scheduled in February 
2009.  However, by letter received in February 2009, the 
Veteran's representative stated that the Veteran requested 
that his hearing be canceled and that a decision be made 
based on the evidence of record.

The Veteran's representative further requested that the 
record remain open for 60 days to allow the Veteran to submit 
additional evidence.  To date, no additional evidence has 
been received. 

Finally, the Board observes that an October 1969 rating 
decision referenced the Veteran's headaches.  However, that 
determination did not specifically consider service 
connection for headaches, but instead addressed entitlement 
to service connection for a psychiatric disability, and 
granted a 10 percent evaluation for anxiety reaction for 
vocational rehabilitation and education purposes.  Therefore, 
the October 1969 rating action is not construed as a prior 
final denial with respect to the headache claim, obviating 
the need for new and material evidence under the provisions 
of 38 C.F.R. § 3.156(a).  As such, the issue is appropriately 
characterized as found on the title page of this decision.  


FINDINGS OF FACT

1.  A preexisting chronic headache disability was not noted 
at the time of the Veteran's entry into service.  

2.  The competent evidence clearly and unmistakably shows 
that the Veteran's chronic headache disability existed prior 
to service.  

3.  The competent evidence shows that the Veteran's 
preexisting chronic headache disability underwent a permanent 
increase in severity during service.

4.  Hemorrhoids were not manifested during the Veteran's 
active duty service or for many years thereafter, nor does 
the competent medical evidence causally relate current 
hemorrhoids to such service.

5.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years thereafter, nor does the 
competent medical evidence causally relate current tinnitus 
to such service.

6.  Asbestosis was not manifested during the Veteran's active 
duty service or for many years thereafter, nor does the 
competent medical evidence causally relate current asbestosis 
to such service.



CONCLUSIONS OF LAW

1.  Chronic headache disability was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no need to undertake any review of compliance with 
the VCAA and implementing regulations regarding entitlement 
to service connection for chronic headache disability since 
there is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008)).

Regarding the remaining issues, the Board note that the RO 
provided the appellant pre-adjudication notice by letter 
dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In sum, no further development is required with respect to 
the duty to notify.


Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran VA examinations in September 2008.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

It is recognized that no examination was provided as to the 
hemorrhoid claim.  The Board notes that VA must provide a 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, the standards of McLendon are 
not met in this case as the evidence of record fails to 
indicate that hemorrhoids were complained of or treated in 
service.  Additionally, the post-service records indicate 
only isolated instances of treatment, and no competent 
evidence suggests a causal relationship to active service.   

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claims at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Chronic Headache  

With respect to the claim of entitlement to service 
connection for a chronic headache disability, the Veteran 
submitted a statement from his sister written in December 
2004.  She stated that the Veteran did not get any relief 
from headaches while in service because his headaches were 
not taken seriously.    

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service- connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim of in-
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In this case, there is no preexisting disorder noted upon 
entry into service.  A June 1966 report of medical 
examination shows that clinical evaluation of the Veteran's 
head was normal.  In his contemporaneous medical history, the 
Veteran marked the appropriate box to deny a past/current 
medical history of frequent or severe headaches.  

Based on the above, the presumption of soundness applies.  
However, in this case, clear and unmistakable evidence shows 
that the headache disability did exist prior to service.  
Specifically, an October 1958 private treatment record from 
Earl Gaston, MD shows that the Veteran was treated for 
headaches.  Additionally, December 1966 and January 1967 
service treatment records show that the Veteran's headaches 
existed prior to entering service.  Further, in a letter 
written by his parents in February 1967 to the Commanding 
General, it was noted that their son had migraine headaches 
prior to entering service.  Additionally, in a December 2004 
letter from Jose M. Ugarte, M.D., it was noted that the 
Veteran had occasional migraine headaches from an 
encephalitic involvement arising from his poliomyelitis in 
1958.        

Additionally, various service treatment records show that the 
Veteran was seen for headaches from December 1966 to February 
1967.  While a February 1967 report of medical examination 
shows that clinical evaluation of the Veteran's head was 
normal, in his contemporaneous medical history, the Veteran 
marked the appropriate box to indicate that he had frequent 
or severe headache.  In addition, the Veteran marked the 
appropriate box to indicate than he had been treated by 
another physician within the past five years; and he noted 
that he was seen by Dr. Gaston for headaches.  
  
Thus, clear and unmistakable evidence exists to show that the 
Veteran's headache disability preexisted service, satisfying 
the first rebuttal element of the presumption of soundness.  
To rebut the presumption, however, there must also be clear 
and unmistakable evidence showing that the preexisting 
disability was not aggravated y service.

In this case, the evidence demonstrates that the Veteran's 
headaches were aggravated by service.  Indeed, the Veteran 
was afforded a VA examination in September 2008.  After 
examining the Veteran and reviewing the Veteran's claims 
folder, the VA examiner diagnosed migraine headaches.  The VA 
examiner noted that the Veteran had polio myelitis and 
encephalitis when he was 12 years old with headaches after 
that.  It was additionally noted that he had headaches during 
his military career.  The Veteran stated that because he was 
not able to take some of his headaches medications, his 
headaches persisted during the military and were somewhat 
more severe.  The Veteran reported that it continued to 
bother him at present.  Accordingly, it was the VA examiner's 
opinion that it is as least as likely as not that the 
Veteran's headaches were aggravated in service because of his 
inability to take his medications as prescribed.  The VA 
examiner further stated that the headaches continued on with 
their natural progress following service.  

Based on the above evidence, which supports a finding of 
aggravation, the second rebuttal element of the presumption 
of soundness has not been satisfied.  Put another way, the 
evidence of record does not clearly and unmistakably show 
that the preexisting headaches were not aggravated by active 
service.  Therefore, the presumption of soundness has not 
been rebutted and the appropriate question for consideration 
is whether a chronic headache disability was incurred in, 
rather than aggravated by, active service.

While couched in terms of aggravation, the September 2008 VA 
examiner's opinion clearly relates the current headache 
disability to active service.  In light of the favorable VA 
medical opinion, which has not been refuted by any other 
competent evidence of record, a grant of service connection 
is warranted here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
 
II.  Hemorrhoids 

Regarding the hemorrhoids claim, service treatment records 
are silent for any complaints of, treatments for, and 
diagnosis of hemorrhoids.  On separation examination in 
February 1967, no hemorrhoids were indicated.  In his 
contemporaneous medical history, the Veteran did not indicate 
whether or not he experienced any hemorrhoids.  As the 
Veteran noted in a notice of disagreement received in August 
2005, he received treatment following release from the 
military.  

Post service treatment records, however, show that the 
Veteran was seen in January 1969, which is two years after 
service.  This suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board acknowledges the Veteran's assertions that the 
currently diagnosed hemorrhoids are related to service.  
Moreover, the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the hemorrhoid symptomatology is found 
to be capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the 
Veteran's separation examination showed objectively normal 
findings.  Moreover, the post-service record fails to 
demonstrate any treatment until two years after separation 
from active service, and while an August 2005 letter from a 
private physician notes a diagnosis of "chronic 
hemorrhoids," actual treatment reports subsequent to 1969 
are almost entirely silent as to this disability.  Indeed, 
only a 1991 private record notes hemorrhoids.  Also, the 
Veteran had submitted claims for other VA benefits based on 
another disability that was adjudicated in October 1969.  It 
was not until July 2004 when the Veteran's claim for 
hemorrhoids was received.  This suggests that the Veteran did 
not believe he had hemorrhoids related to his service until 
many years after service, as the Board believes it reasonable 
to assume that the Veteran would have included a hemorrhoids 
claim with his other earlier claims.  

In light of these factors, the Veteran's current statements 
to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
treatment is found to be more probative than the Veteran's 
competent statements.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

Additionally, no competent medical opinion causally relates a 
current hemorrhoid disability to active service.  Moreover, 
the question of etiology here is found to involve complex 
medical questions which the Veteran is not competent to 
address.  Jandreau, supra.

In sum, there is no supporting evidence to suggest any 
continuity of hemorrhoids from service to show a nexus to 
service.   After thorough review of the evidence currently of 
record, the Board is led to the conclusion that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination in this 
case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is 
against the Veteran's claim.

III.  Tinnitus

The Veteran is claiming entitlement to service connection for 
tinnitus.  He contends to have been exposed to noise during 
service.  Specifically, at his September 2008 VA examination, 
reported that he was in jet mechanic school and had also been 
exposed to noise from gunfire during basic training and noise 
from aircraft.  He reported having ringing in his ears for 41 
years.     

However, service treatment records are silent for complaints 
of, treatments for, and diagnosis of tinnitus.  A February 
1967 separation examination shows that clinical evaluation of 
his ears was normal and no tinnitus was indicated.  In his 
contemporaneous medical history, the Veteran did not indicate 
whether or not he experienced any tinnitus.  While he did 
mark several boxes to indicate past/current histories of 
other disabilities, the Veteran marked the appropriate box to 
deny a past and current medical history of ear trouble.  The 
Board notes that attached to the Veteran's medical history 
was a four-paged narrative that included all of the 
disabilities that had bothered the Veteran at the time of 
separation; tinnitus was not indicated.

Post service treatment records show the first mention of 
tinnitus in a letter from the  Ugarte Clinic in December 
2004, which is 37 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Again, the Veteran is competent to report symptoms capable of 
lay observation, such as ringing in the ears.  Layno, supra.  
However, it is noted that the Veteran had submitted claims 
for other VA benefits based on other disabilities that were 
adjudicated in October 1969.  It was not until July 2004 when 
the Veteran submitted a claim for tinnitus.  This suggests 
that the Veteran did not believe he had tinnitus related to 
his service acoustic trauma until many years after service as 
the Board believes it reasonable to assume that the Veteran 
would have included a tinnitus claim with his other earlier 
claims.  For this reason, and given the lengthy absence of 
post-service treatment until several years after discharge, 
the Veteran's statements as to continuity of tinnitus 
symptomatology are not found to be credible here.  For the 
same reason, his report, made at his September 2008 VA 
respiratory examination, that he first noticed tinnitus 
during boot camp, is not credible and is belied by the 
absence of in-service complaints and a normal separation 
examination.  

Additionally, the competent medical evidence does not enable 
a finding that the current tinnitus is causally related to 
active service.  Indeed, after interviewing the Veteran, 
reviewing his records, and administering an audiologic 
examination, the VA examiner in September 2008 diagnosed 
bilateral constant tinnitus and stated that it was likely as 
not that it was a symptom of hearing loss.  The Board notes, 
however that in a more detailed discussion, the VA examiner 
noted that the Veteran had hearing that was in normal limits 
in both ears at the time of his separation examination.  The 
VA examiner further reasoned that service treatment records 
did not show complaints of or treatments for tinnitus.  It 
was noted that since the Veteran had hearing within normal 
limits at the time of service and since he had noise exposure 
as a welder following service, it is less likely than not 
that tinnitus is related to active service.  

The Board acknowledges an August 2005 letter from Dr. Ugarte 
in which he stated that the Veteran developed tinnitus while 
in service because he could not get relief for his migraine 
pain until he was given medication by a family practitioner.  
However, the Board affords considerably more weight to the 
September 2008 VA audiological opinion than the statements 
contained in the August 2005 letter from Ugarte Clinic. Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Here, the VA examiner 
provided a three-page report after interviewing and examining 
the Veteran and after reviewing the claims file, which 
included Dr. Ugarte's August 2005 letter.  By contrast, the 
letter from Ugarte Clinic had only two sentences pertaining 
to tinnitus.  Further, the VA examiner considered post 
service noise exposure.  For the reasons set forth above, the 
Board finds that the September 2008 VA medical report is 
clearly more probative that the August 2005 letter.  

The Veteran himself believes his tinnitus is related to 
active service.  However, the question of etiology here is 
found to involve complex medical questions which the Veteran 
is not competent to address.  Jandreau, supra.
 
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

V.  Asbestosis

The final issue before the Board involves a claim of 
entitlement to service connection for asbestosis.  

The Veteran's DD 214 reflects that he was an aircraft 
maintenance helper.  On an August 2004 VCAA notice, the 
Veteran stated that he was exposed to asbestos in Amarillo 
Air Force base at the Aircraft mechanic school from 1966 to 
1967.  He contends that he was exposed to cigarettes while in 
service and after service, he welded, engaged in work, and 
put benzene in gasoline.  Prior to service, he worked in his 
family-owned coin operated laundry business.  In a statement 
written in October 2004, the Veteran stated that the piping 
and tiles in the barracks at Lackland Air Force Base had 
asbestos, and that he was exposed to aircraft and aircraft 
parts in service.  In a notice of disagreement received in 
August 2005, the Veteran again claimed exposure while 
servicing aircrafts and their parts.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of asbestosis.  On separation 
examination in February 1967, clinical evaluation of the 
Veteran's lungs was normal; and in his contemporaneous 
medical history, the Veteran did not indicate whether or not 
he experienced any asbestosis, lung disability, or breathing 
problems.  

Within the latency period, however, a July 2001 x-ray report 
from Richard B. Levine, M.D. shows that there was 
interstitial fibrosis at the lung bases typical of previous 
asbestos exposure indicating asbestosis.  

The Veteran was afforded a VA examination in September 2008.  
After interviewing and examining the Veteran, and after 
reviewing his claims file, the VA examiner stated that there 
is no evidence to confirm asbestos exposure.  The VA examiner 
acknowledged that the Veteran reported that asbestos exposure 
occurred when he lived in the barracks at Lackland Air Force 
Base.  The Veteran continued that he had received a letter 
from the Air Force informing him that at the time he was 
there, there was asbestos in the building.  The VA examiner 
noted, however, that there was no documentation in the 
Veteran's claims file to confirm asbestos exposure.  When the 
Veteran provided his medical history, he said that he was 
diagnosed with asbestos lung disease per a pulmonary 
specialist because of a dark area at the bottom of his left 
lung.  

Computed tomography of the X-ray results revealed mild 
fibrotic change in the upper lobes and superior aspect of the 
right lower lobe is nonspecific.  It was noted that this 
upper lung distribution is one classical for asbestos related 
pulmonary fibrosis, which tends to predominate in the lung 
bases.  It was further noted that these changes probably 
represent post infectious scarring.  It was additionally 
noted that atypical distribution of asbestos related fibrosis 
cannot be entirely excluded.  Also noted was that there was 
no evidence of asbestos resulted pleural disease.
The diagnosis was no indication on computed tomography (CT) 
scan or chest x-ray of asbestosis, and exposure to asbestos 
per patient report.

The Board acknowledges that there are two conflicting 
diagnosis based on x-ray results.  The July 2001 x-ray report 
reveals asbestosis, whereas the September 2008 VA examination 
reveals that there is no current disability based on both x-
ray and CT scan and based on consideration of the Veteran's 
self-reported medical history that he was diagnosed with 
asbestos lung disease per a pulmonary specialist because of a 
dark area at the bottom of his left lung.  With no current 
diagnosis at any time during the appeal period, then the 
Veteran's claim must be denied.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

However, even assuming for the sake of argument that the 
Veteran does have asbestosis, there is nothing of record 
relating it to exposure of asbestos in service.  

The Board acknowledges the Veteran's assertions that he has 
asbestosis related to service.  Again, although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Indeed, in this case, the question of etiology 
here is found to involve complex medical questions which the 
Veteran is not competent to address.  Jandreau, supra.

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
asbestosis.  As the preponderance of the evidence weighs 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for chronic headache disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for hemorrhoids is denied.  

Service connection for tinnitus is denied.  

Service connection for asbestosis is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


